Citation Nr: 1144620	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a neurological disability of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967, including service in the Republic of Vietnam.  He received the Purple Heart medal. 

These matters come before the Board of Veterans' Appeals (Board) from November 2008 and December 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the November 2008 decision, the RO denied entitlement to service connection for type I diabetes, hypertension, and peripheral neuropathy.

In the December 2009 decision, the RO denied entitlement to service connection for interstitial lung disease.

The Veteran testified before the undersigned at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In August 2010 and August 2011 statements, the Veteran's representative raised the issues of entitlement to service connection for intestinal and psychiatric disabilities (including posttraumatic stress disorder), bilateral hearing loss, and tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and neurological and respiratory disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran has been diagnosed as having type II diabetes mellitus, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for service connection for diabetes mellitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reflect that he has been diagnosed as having diabetes mellitus.  However, there is conflicting medical evidence as to whether the diabetes is type I or type II.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

Examination reports from Mary Pat Roy, M.D. dated in October 2007 and February 2008 and a May 2008 letter from Dr. Roy reflect that the Veteran was diagnosed as having type I diabetes mellitus.  However, July 2007 and January 2008 examination reports from Darren O'Neill, M.D. indicated diagnoses of type II diabetes mellitus.  There were no further explanations or reasoning provided for these diagnoses.

In the diagnosis section of a June 2008 VA examination report, the physician who conducted the examination reported that the Veteran had insulin dependent diabetes mellitus (i.e. type I diabetes).  However, a diagnosis of type II diabetes mellitus was also provided.  There was no further explanation provided for these diagnoses.
In an October 2008 addendum to the June 2008 VA examination report, the examiner clarified that the Veteran had type I diabetes mellitus (insulin dependent diabetes).  He explained that the diabetes had been diagnosed in a setting of diabetic ketoacidosis in June 1990 and that he was started on insulin treatment.

VA treatment records dated in July 2008 and February 2009 reflect that the Veteran was diagnosed as having type I diabetes mellitus.  No further explanation or reasoning was provided for these diagnoses.

In a May 2009 letter, Dr. Roy reported that the Veteran had type I diabetes, but that he also had significant insulin resistance as evidenced by his high dosage of insulin.  Dr. Roy and the Veteran had discussed the use of type II diabetes medications (e.g. metformin, Januvia, and Byetta) to improve insulin sensitivity or the gastrointestinal handling of sugars.  He was prescribed metformin and if there was no improvement in hemoglobin A1c or insulin dose, consideration was to be given concerning the use of Byetta or Januvia.

In an August 2011 letter, Dr. Roy explained that although the Veteran had presented with type I (insulin deficient) diabetes in a ketoacidosis state in 1990, he had both insulin deficiency and insulin resistance at the time of the letter.  The average daily insulin requirement for a person with type I diabetes was between 0.5 and 0.8 units of insulin per kilogram weight per day.  The insulin requirements in type II diabetics were much higher and reflected the underlying insulin resistant state.  During the Veteran's most recent appointment, his insulin requirement was 1.83 units per kilogram weight per day.  He took Lantus insulin 100 units daily with Novolog insulin 25-30 units three times a day.

Dr. Roy further explained that the Veteran was at an increased risk of insulin resistant (type II diabetes) complications, including hypertension, dyslipidemia, and peripheral neuropathy.  Although he needed daily insulin in order to live, he was also taking medications to lower his insulin resistance (i.e. type II diabetes medications such as metformin and Victoza).  The diagnosis of insulin resistance was supported by the fact that he had hypertriglyceridemia and a low HDL cholesterol, both of which were hallmarks of type II diabetes.  Thus, the Veteran had a dual diagnosis of type I and type II diabetes.

The October 2008, May 2009, and August 2011 opinions as to the Veteran's type of diabetes are accompanied by rationales which are based upon a review of his medical records and are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

At the very least, the evidence is in relative equipoise as to whether the Veteran has type II diabetes mellitus.  Resolving all reasonable doubt in his favor, the Board concludes that a current diagnosis of type II diabetes mellitus has been demonstrated.  38 U.S.C.A. § 5107(b).

Medical records, including the February 2008 examination report from Dr. Roy and the June 2008 VA examination report, indicate that the Veteran's diabetes has been treated with glucose and a restricted diet.  Thus, the diabetes has manifested to a degree of 10 percent or more since service.  See 38 C.F.R. § 4.119, DC 7913.

Furthermore, because the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

As the Veteran has type 2 diabetes mellitus which manifests to a degree of 10 percent or more; and he was exposed to herbicides in Vietnam, service connection for diabetes mellitus is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus is granted.
REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

An October 2008 examination report from Bruce M. Meth reveals that the Veteran has been diagnosed as having a pulmonary nodule and interstitial lung disease.  Service treatment records reflect that he was treated for bronchitis in December 1963.  Furthermore, as he served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

In his October 2008 examination report, Dr. Meth noted that it was questionable "whether there was an element of [A]gent Orange at work" with regard to the Veteran's lung problems.  Thus, there is competent evidence of a current respiratory disability and in-service lung problems, evidence of herbicide exposure in service, and a medical opinion that the current respiratory disability may be related to the Veteran's conceded herbicide exposure in service.  Dr. Meth's opinion is equivocal, however.  

VA's duty to obtain an examination as to the etiology of the Veteran's current respiratory disability is, therefore, triggered.  Such an examination is needed to obtain a medical opinion as to etiology of the respiratory disability.      

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a VA examination for hypertension in June 2008 and was diagnosed as having essential hypertension.  The examiner opined that the hypertension was not related to service because the Veteran's blood pressure readings during his October 1963 entrance examination and October 1967 separation examination were within normal limits and there was no evidence of hypertension while in service.  Furthermore, hypertension did not have its onset until many years after service in the early 1990s.

The examiner also opined that the Veteran's hypertension was not "due to" his diabetes.  This opinion was based on the fact that the hypertension was diagnosed prior to diabetes.

The June 2008 opinion as to relationship between the Veteran's hypertension and diabetes mellitus is inadequate because the opinion was limited to whether the hypertension was "caused" by the now service-connected diabetes.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability, provided there is medical evidence created prior to the aggravation that shows a baseline for the disability prior to the aggravation.  38 C.F.R. § 3.310 (2011).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The most recent VA treatment record in the Veteran's claims file is a September 2009 VA physician treatment note which reveals that he received treatment for, among other things, hypertension and diabetes and its residuals at the VA outpatient clinic in Springfield, Massachusetts.  He was scheduled for follow up treatment 6 months following the September 2009 evaluation.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

All private treatment records in the Veteran's claims file have been submitted by the Veteran and it appears that there may be additional records that have not yet been obtained.  For example, the January 2008 examination report from Dr. O'Neill reveals that the Veteran was scheduled for follow up treatment for diabetes 6 months following the January 2008 examination, however the most recent treatment record from Dr. O'Neill in the claims file is dated in April 2008 and pertains to treatment for lung problems.  Also, the May 2009 letter from Dr. Roy reflects that she treated the Veteran for diabetes in May 2009.  However, there are no treatment records in the claims file from Dr. Roy dated in 2009.  Any additional treatment records pertaining to treatment for diabetes are relevant to the claims for service connection for a neurological disability and hypertension as the Veteran contends that these disabilities are related to his now service-connected diabetes.

Furthermore, during the August 2011 hearing, the Veteran reported that he had received treatment for respiratory problems from Dr. Meth in the late 1990s.  The only treatment record from Dr. Meth in the claims file is dated in October 2008.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any additional treatment records for diabetes, a neurological disability, hypertension, and a respiratory disability from Dr. O'Neill, Dr. Roy, and Dr. Meth are directly relevant to the issues currently on appeal.  A remand is also necessary to attempt to obtain any additional records from these treatment providers.

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for service connection on a secondary basis in accordance with the VCAA.   Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for service connection on a secondary basis.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for hypertension and respiratory and neurological disabilities from the VA outpatient clinic in Springfield, Massachusetts from September 2009 to the present and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file. 

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claims, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

3.   Ask the Veteran to complete authorizations to obtain all records of his treatment for diabetes, a neurological disability, hypertension, and a respiratory disability from Dr. O'Neill, Dr. Roy, and Dr. Meth. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.
 
4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current respiratory disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current respiratory disability (any respiratory disability diagnosed since October 2008) had its onset in service, is related to his conceded herbicide exposure in service or his treatment for bronchitis in service, or is otherwise the result of a disease or injury in service.  

In formulating this opinion, the examiner must acknowledge and comment on the significance, if any, of the Veteran's in-service treatment for bronchitis and his conceded exposure to herbicides.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since May 2008) had its onset in service or in the year immediately following service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since May 2008) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his now service-connected diabetes mellitus.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the hypertension prior to the aggravation.

In formulating the above opinions, the examiner should specifically acknowledge and comment on the significance, if any, of the Veteran's conceded exposure to herbicides in service.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


